IN THE SUPREME COURT OF THE STATE OF MONTANA                                  11/14/2022
                   Supreme Court No. DA 22-0303

ROBERT MATTHEW WITTAL,
                                                                                 Case Number: DA 22-0303




            Petitioner and Appellant,

      v.

STATE OF MONTANA,

            Respondent and Appellee.

                                    ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until December 8th, 2022 to prepare, file and serve the

Appellant’s opening brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         November 14 2022